685 S.E.2d 106 (2009)
STATE of North Carolina
v.
Henry Ford ADKINS.
No. 55P02-5.
Supreme Court of North Carolina.
October 8, 2009.
Henry Ford Adkins, Pro Se.
Derrick C. Mertz, Assistant Attorney General, Philip E. Berger, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 14th of July 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Rockingham County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 8th of October 2009."